Exhibit 10.1.4

 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of September 30, 2010 by and among the
Guarantors identified as such on the signature page hereof and any persons that
join this Guaranty in accordance with Section 5.10 (each, a “Guarantor” and
collectively, “Guarantors”), and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, individually and as agent (in such capacity and together
with any successors, endorsees and assigns, “Agent”) for itself and the lenders
from time to time signatory to the Loan Agreement hereinafter defined
(“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Loan and Security Agreement (the “Loan
Agreement”) dated as of September 30, 2010 by and among SYNTA PHARMACEUTICALS
CORP., a Delaware corporation (“Borrower”), the Guarantors, the Lenders and
Agent, the Lenders have agreed to make Loans to Borrower;

 

WHEREAS, each Guarantor is a Subsidiary of Borrower and as such will derive
direct and indirect economic benefits from the making of the Loans and other
financial accommodations provided to the Borrower pursuant to the Loan
Agreement; and

 

WHEREAS, in order to induce Agent and Lenders to enter into the Loan Agreement
and other Debt Documents and to induce Lenders to make the Loans as provided for
in the Loan Agreement, each Guarantor has agreed to guarantee payment of the
Obligations;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Loan Agreement, it is agreed as follows:

 

1.             DEFINITIONS.

 

(a)           Capitalized terms used herein shall have the meanings assigned to
them in the Loan Agreement, unless otherwise defined herein.

 

(b)           References to this “Guaranty” shall mean this Guaranty, including
all amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.

 

2.             THE GUARANTY.

 

2.1.         Guaranty of Guaranteed Obligations of Borrower.  Each Guarantor
hereby jointly and severally unconditionally guarantees to Agent and Lenders,
and their respective successors, endorsees, transferees and assigns, the prompt
payment (whether at stated maturity, by acceleration or otherwise) and
performance of the Obligations of Borrower (hereinafter the “Guaranteed
Obligations”).  Guarantors agree that this Guaranty is a guaranty of payment and
performance and not of collection, and that their obligations under this
Guaranty shall be

 

--------------------------------------------------------------------------------


 

primary, absolute and unconditional, irrespective of, and unaffected by:

 

(a)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in this Guaranty, any other Debt Document or any
other agreement, document or instrument to which any Loan Party and/or
Guarantors are or may become a party;

 

(b)           the absence of any action to enforce this Guaranty or any other
Loan Document or the waiver or consent by Agent and/or Lenders with respect to
any of the provisions thereof;

 

(c)           the existence, value or condition of, or failure to perfect its
lien against, any Collateral for the Guaranteed Obligations or any action, or
the absence of any action, by Agent in respect thereof (including, without
limitation, the release of any such security);

 

(d)           the insolvency of any Loan Party; or

 

(e)           any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor,

 

it being agreed by each Guarantor that its obligations under this Guaranty shall
not be discharged until the Termination Date.  Each Guarantor shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Guaranteed Obligations.  Each Guarantor agrees that any notice or directive
given at any time to Agent which is inconsistent with the waiver in the
immediately preceding sentence shall be null and void and may be ignored by
Agent and Lenders, and, in addition, may not be pleaded or introduced as
evidence in any litigation relating to this Guaranty for the reason that such
pleading or introduction would be at variance with the written terms of this
Guaranty, unless Agent and Lenders have specifically agreed otherwise in
writing.  It is agreed among each Guarantor, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by the Debt
Documents and that, but for this Guaranty and such waivers, Agent and Lenders
would decline to enter into the Loan Agreement.

 

2.2.         Demand by Agent or Lenders.  In addition to the terms of the
Guaranty set forth in Section 2.1 hereof, and in no manner imposing any
limitation on such terms, it is expressly understood and agreed that, if, at any
time, the outstanding principal amount of the Guaranteed Obligations under the
Loan Agreement (including all accrued interest thereon) is declared to be
immediately due and payable in accordance with the provisions of the Loan
Agreement, then Guarantors shall, without demand, pay to the holders of the
Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders.  Payment by Guarantors shall be made to Agent in
immediately available Federal funds to an account designated by Agent or at the
address set forth in the Loan Agreement for the giving of notice to Agent or at
any other address that may be specified in writing from time to time by Agent,
and shall be credited and applied to the Guaranteed Obligations.

 

2.3.         Enforcement of Guaranty.  In no event shall Agent have any
obligation (although it is entitled, at its option) to proceed against Borrower
or any other Loan Party or any Collateral pledged to secure Guaranteed
Obligations before seeking satisfaction from any or all

 

2

--------------------------------------------------------------------------------


 

of the Guarantors, and Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of Agent’s rights hereunder, to exercise
any right or remedy which it may have against any Collateral, as a result of any
lien it may have as security for all or any portion of the Guaranteed
Obligations.

 

2.4.         Waiver.  In addition to the waivers contained in Section 2.1
hereof, Guarantors waive, and agree that they shall not at any time insist upon,
plead or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by Agent or Lenders of, this Guaranty.
Guarantors hereby waive diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of further security,
release of further security, composition or agreement arrived at as to the
amount of, or the terms of, the Guaranteed Obligations, notice of adverse change
in Borrower’s financial condition or any other fact which might increase the
risk to Guarantors) with respect to any of the Guaranteed Obligations or all
other demands whatsoever and waive the benefit of all provisions of law which
are or might be in conflict with the terms of this Guaranty.  Guarantors
represent, warrant and jointly and severally agree that, as of the date of this
Guaranty, their obligations under this Guaranty are not subject to any
counterclaims, offsets or defenses against Agent or Lenders or any Loan Party of
any kind. Guarantors further jointly and severally agree that their obligations
under this Guaranty shall not be subject to any counterclaims, offsets or
defenses against Agent or any Lender or against any Loan Party of any kind which
may arise in the future.

 

2.5.         Benefit of Guaranty.  The provisions of this Guaranty are for the
benefit of Agent and Lenders and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
Loan Party and Agent or Lenders, the obligations of any Loan Party under the
Debt Documents.  In the event all or any part of the Guaranteed Obligations are
transferred, indorsed or assigned by Agent or any Lender to any person or
entity, any reference to “Agent” or “Lender” herein shall be deemed to refer
equally to such person or entity.

 

2.6.         Modification of Guaranteed Obligations, Etc.  Each Guarantor hereby
acknowledges and agrees that Agent and Lenders may at any time or from time to
time, with or without the consent of, or notice to, Guarantors or any of them:

 

(a)           change or extend the manner, place or terms of payment of, or
renew or alter all or any portion of, the Guaranteed Obligations;

 

(b)           take any action under or in respect of the Debt Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;

 

(c)           amend or modify, in any manner whatsoever, the Debt Documents;

 

3

--------------------------------------------------------------------------------


 

(d)           extend or waive the time for any Loan Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Debt Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

 

(e)           take and hold Collateral for the payment of the Guaranteed
Obligations guaranteed hereby or sell, exchange, release, dispose of, or
otherwise deal with, any property pledged, mortgaged or conveyed, or in which
Agent or Lenders have been granted a lien, to secure any Obligations;

 

(f)            release anyone who may be liable in any manner for the payment of
any amounts owed by Guarantors or any Loan Party to Agent or any Lender;

 

(g)           modify or terminate the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor or any Loan Party are subordinated to the claims of Agent and Lenders;
and/or

 

(h)           apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor or any Loan Party to Agent or any Lender in such manner
as Agent or any Lender shall determine in its discretion to the extent provided
in, or not otherwise inconsistent with, the Loan Agreement;

 

and Agent and Lenders shall not incur any liability to Guarantors as a result
thereof, and no such action shall impair or release the Guaranteed Obligations
of Guarantors or any of them under this Guaranty.

 

2.7.         Reinstatement.  This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party or any Guarantor for liquidation or reorganization, should any Loan Party
or any Guarantor become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of such Loan Party’s or such Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guaranteed Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by Agent or any Lender, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

2.8.         Waiver of Subrogation, Etc.  Notwithstanding anything to the
contrary in this Guaranty, or in any other Debt Document, each Guarantor hereby:

 

(a)           expressly and irrevocably waives, on behalf of itself and its
successors and assigns (including any surety), any and all rights at law or in
equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a principal, to a guarantor against
a maker or obligor, to an accommodation party

 

4

--------------------------------------------------------------------------------


 

against the party accommodated, to a holder or transferee against a maker, or to
the holder of any claim against any person or entity, and which such Guarantor
may have or hereafter acquire against any Loan Party in connection with or as a
result of such Guarantor’s execution, delivery and/or performance of this
Guaranty, or any other documents to which such Guarantor is a party or
otherwise; and

 

(b)           acknowledges and agrees (i) that this waiver is intended to
benefit Agent and Lenders and shall not limit or otherwise affect any
Guarantor’s liability hereunder or the enforceability of this Guaranty, and
(ii) that Agent, Lenders and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 2.8 and their rights under this Section 2.8 shall survive payment
in full of the Guaranteed Obligations.

 

2.9.         Election of Remedies.  If Agent may, under applicable law and the
Debt Documents, proceed to realize benefits under any of the Debt Documents
giving Agent and Lenders a lien upon any Collateral owned by any Loan Party,
either by judicial foreclosure or by non-judicial sale or enforcement, Agent
may, at its sole option, determine which of such remedies or rights it may
pursue without affecting any of such rights and remedies under this Guaranty. 
If, in the exercise of any of its rights and remedies, Agent shall forfeit any
of its rights or remedies, including its right to enter a deficiency judgment
against any Loan Party, whether because of any applicable laws pertaining to
“election of remedies” or the like, Guarantors hereby consent to such action by
Agent and waive any claim based upon such action, even if such action by Agent
shall result in a full or partial loss of any rights of subrogation which
Guarantors might otherwise have had but for such action by Agent.  Any election
of remedies which results in the denial or impairment of the right of Agent to
seek a deficiency judgment against any Loan Party shall not impair each
Guarantor’s obligation to pay the full amount of the Guaranteed Obligations.  In
the event Agent shall bid at any foreclosure or trustee’s sale or at any private
sale permitted by law or the Debt Documents, Agent may bid all or less than the
amount of the Guaranteed Obligations and the amount of such bid need not be paid
by Agent but shall be credited against the Guaranteed Obligations.  The amount
of the successful bid at any such sale shall be conclusively deemed to be the
fair market value of the collateral and the difference between such bid amount
and the remaining balance of the Guaranteed Obligations shall be conclusively
deemed to be the amount of the Guaranteed Obligations guaranteed under this
Guaranty, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which Agent and Lenders might otherwise be entitled but for such bidding at any
such sale.

 

3.             FURTHER ASSURANCES.

 

Each Guarantor agrees, upon the written request of Agent or any Lender, to
execute and deliver to Agent or such Lender, from time to time, any additional
instruments or documents reasonably considered necessary by Agent or such Lender
to cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.

 

5

--------------------------------------------------------------------------------


 

4.             PAYMENTS FREE AND CLEAR OF TAXES.

 

All payments under this Guaranty shall be made free and clear of any taxes,
withholdings, duties, impositions or other charges, such that Agent and Lenders
will receive the entire amount of any Guaranteed Obligations, regardless of
source of payment.

 

5.             OTHER TERMS.

 

5.1.         Entire Agreement.  This Guaranty, together with the other Debt
Documents, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements relating to a
guaranty of the loans and advances under the Debt Documents and/or the
Guaranteed Obligations.

 

5.2.         Headings.  The headings in this Guaranty are for convenience of
reference only and are not part of the substance of this Guaranty.

 

5.3.         Severability.  Whenever possible, each provision of this Guaranty
shall be interpreted in such a manner to be effective and valid under applicable
law, but if any provision of this Guaranty shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

 

5.4.         Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Guaranty, each
such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Loan Agreement.

 

5.5.         Successors and Assigns.  This Guaranty and all obligations of
Guarantors hereunder shall be binding upon the successors and assigns of each
Guarantor (including a debtor-in-possession on behalf of such Guarantor) and
shall, together with the rights and remedies of Agent, for itself and for the
benefit of Lenders, hereunder, inure to the benefit of Agent and Lenders, all
future holders of any instrument evidencing any of the Obligations and their
respective successors and assigns.  No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner affect the rights of Agent and Lenders hereunder. 
Guarantors may not assign, sell, hypothecate or otherwise transfer any interest
in or obligation under this Guaranty other than as permitted by the Loan
Agreement.

 

5.6.         No Waiver; Cumulative Remedies; Amendments.  Neither Agent nor any
Lender shall by any act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by Agent and then only to the extent therein set forth.  A
waiver by Agent, for itself and the ratable benefit of Lenders, of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Agent would otherwise have had on any future occasion.  No
failure

 

6

--------------------------------------------------------------------------------


 

to exercise nor any delay in exercising on the part of Agent or any Lender, any
right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law.  None of the terms or provisions of
this Guaranty may be waived, altered, modified, supplemented or amended except
by an instrument in writing, duly executed by Agent and Guarantors.

 

5.7.         Termination.  This Guaranty is a continuing guaranty and shall
remain in full force and effect until the Termination Date.  Upon payment and
performance in full of the Guaranteed Obligations, Agent shall deliver to
Guarantors such documents as Guarantors may reasonably request to evidence such
termination.

 

5.8.         Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.

 

5.9.         Limitation on Guaranteed Obligations.  Notwithstanding any
provision herein contained to the contrary, each Guarantor’s liability hereunder
shall be limited to an amount not to exceed as of any date of determination the
greater of:

 

(a)           the net amount of all Loans and other extensions of credit
advanced under the Loan Agreement and directly or indirectly re-loaned or
otherwise transferred to, or incurred for the benefit of, such Guarantor, plus
interest thereon at the applicable rate specified in the Loan Agreement; or

 

(b)           the amount which could be claimed by the Agent and Lenders from
such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Guarantor under Section 5.11.

 

5.10.       Additional Guarantors.  Additional Guarantors may become party to
this Guaranty by the execution and delivery by such Person of
a joinder agreement in form and substance satisfactory to Agent and such other
documents and deliverables as may be required by Agent.  Upon receipt of such
items, such Person shall become a “Guarantor” hereunder with the same force and
effect as if it were originally a party to this Guaranty and named as a
“Guarantor” hereunder.  The execution and delivery of such joinder agreement or
such other requested deliverables, and the joining of such Person to this
Guaranty, shall not require the consent of any other Guarantor hereunder, and
the rights and obligations of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor as a party to
this Guaranty.

 

7

--------------------------------------------------------------------------------


 

5.11.       Contribution with Respect to Guaranteed Obligations.

 

(a)           To the extent that any Guarantor shall make a payment under this
Guaranty of all or any of the Guaranteed Obligations (a “Guarantor Payment”)
which, taking into account all other Guarantor Payments then previously or
concurrently made by the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion that such Guarantor’s “Allocable Amount” (as defined below) (in
effect immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of all of Guarantors in effect immediately prior to the making
of such Guarantor Payment, then, following indefeasible payment in full in cash
of the Obligations and termination of the Commitments, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each of the other Guarantors for the amount of such excess, pro
rata based upon their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

(c)           This Section 5.11 is intended only to define the relative rights
of Guarantors and nothing set forth in this Section 5.11 is intended to or shall
impair the obligations of Guarantors, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Guaranty.

 

(d)           The rights of the parties under this Section 5.11 shall be
exercisable upon the full and indefeasible payment of the Guaranteed Obligations
and the termination of the Loan Agreement and the other Debt Documents.

 

(e)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

 

6.             SECURITY.

 

To secure payment of each Guarantor’s obligations under this Guaranty,
concurrently with the execution of this Guaranty, each Guarantor has entered
into the Loan Agreement pursuant to which each Guarantor has granted to Agent
for the benefit of the Lenders a security interest in the Collateral and has
entered into a Pledge Agreement pursuant to which each Guarantor has pledged the
stock of each of its Subsidiaries as set forth in the Pledge Agreement, among
other collateral, to Agent for the benefit of the Lenders.

 

[Remainder of page left intentionally blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

 

SYNTA SECURITIES CORP.,

 

a Massachusetts corporation, as Guarantor

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

Treasurer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

By:

/s/ R. Hanes Whiteley

 

Name:

R. Hanes Whiteley

 

Title:

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------

 